Delaware App. No. 02CAD09042. This cause is pending before the court as an appeal from the Court of Appeals for Delaware County. Upon consideration of appellees’ amended motion to dismiss and upon the passage of the November 5, 2002 election,
IT IS ORDERED by the court that the amended motion be, and hereby is, granted and that the appeal be, and hereby is, dismissed based on mootness and laches.
In addition, because this matter has been resolved by unappealed judgments of the court of appeals and the common pleas court, IT IS FURTHER ORDERED by the court that the amended zoning approved and ordered by the courts not be subject to further court challenge or referendum and that the necessary permits for development issue forthwith.
IT IS FURTHER ORDERED that appellants’ request for sanctions be, and hereby is, denied.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.